Exhibit 10.23
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
(NORTHROP GRUMMAN SPACE TECHNOLOGY LOGO) [f52482f5248201.gif]
February 13, 2009
[*]
Endwave Corporation
130 Baytech Drive
San Jose, CA 95134
Dear [*],
This letter amendment modifies the Amended Supply Agreement between Northrop
Grumman Space and Mission Systems Corporation and Endwave Corporation, dated
May 12th, 2008, as amended December 22, 2008, by extending the term of contract,
as stated in Article 3 of said contract, until July 31, 2009. The Parties agree
that Northrop Grumman Space & Mission Systems Corp. Is under no obligation to
further extend said Amended Supply Agreement beyond July 31, 2009 or to continue
to supply Endwave any products beyond the term, as herein amended, in section 3
of such Amended Supply Agreement, unless both parties agree in writing
otherwise, All other provisions of said contract remain in full force and
effect.

          By:   /s/ [*]         [*]        Microelectronic Products & Services
Northrop Grumman Space & Mission Systems Corp.     

Dated: 2/13/09
ACCEPTED AND AGREED on 13th of February 2009.

          By:   /s/ [*]         [*]        Endwave Corporation     

 